Bartol, J.,
delivered the opinion of this Court:
The decree in this cause was passed by this Court at the June Term, 1862. In conformity with its directions, the cause was remanded to the Circuit Court for Baltimore city,, in order that the decree of that Court, from which the appeal had been taken, in so far as the same had been affirmed,, might he executed. It appears from the petition now filed,, that after the cause had been remanded, the trustees named in the decree executed bonds which were approved, and then proceeded to advertise the property for sale. Whereupon a petition was filed by the appellant, Williams, in the Superior Court of Baltimore city, (before which the cause had been in the meantime removed,, under the Act of Assembly,) praying that Court to restrain the trustees^ from proceeding to sell the property; that petition was dismissed. The learned Judge of that Court construing the-decree of this Court to be final, as to all matters therein adjudged and decreed, refused to interfere with its execution by the trustees..
Now this petition has been filed for the purpose of having the decree of the 13th of November 1862, revised and reformed, for alleged error, mistake, or inadvertence in. passing the same. The supposed error is alleged to consist in an omission to remand the cause under the Act of 1832, “without affirming or reversing the decree appealed from,” which it is suggested in the petition ought to have *528been done, instead of making tbe decree final upon all matters conclusively determined, and directing it to be executed.
In tbe case of Lovejoy vs. Irelan, decided at the present term, {antapage 56,) this Court has had occasion to consider the rules and principles governing Courts of Equity in applications like the present. We then said, “that after a decree had been enrolled, the Court will not entertain any application to vary it, except upon consent of all parties, or in respect of matters which are of course.”
The petition in this case, unlike that in the case cited, does not ask for the correction of a mere clerical error, but its object is to have the decree reviewed and altered in a material and substantial particular. Under the well settled rules by which this Court must be governed, such an application could not be granted after the term has passed, and the decree has been enrolled.
A recurrence to the terms of the petition, and the grounds, on which it is based, and to the course of argument pursued by the learned solicitors in its support, makes it proper to say, that the decree complained of was most fully considered in all its parts, and expresses the result of the most-careful consideration we were able to give the subject. As its language imports, it was meant to be final upon all matters therein determined, and the direction contained in the mandate of this Court, that the decree of the Circuit Court, .so far as thereby affirmed, should be executed, was also fully considered. It was not the intention of this Court to remand the cause under the Act of 1832, without affirming or reversing. Nor was it considered either necessary or proper to pursue that course. The only error found in the decree appealed from, was in improperly allowing one claim of the appellee, Banks, for $2,000, without sufficient proof.. In that particular, only, was the decree below reversed. In all other respects it was affirmed, *529and a final decree passed, reserving for future consideration, and decision tlio claim that was disallowed, with leave to the claimant to oiler further proof in its support.
(Decided March 31st, 1863.)
As to the power of this Court to pass such a decree, we entertain no doubt; nor have we ever doubted the propriety of passing sueli a decree in this case.
Although the action of the Judge of the Superior Court upon the petition filed in that Court, is not properly before us for review in this form, we deem it proper to say, that his honor has construed the decree correctly.
Petition dismissed, with costs..